Appellate Case: 21-5077     Document: 010110689944       Date Filed: 05/27/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                           May 27, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 21-5077
                                                   (D.C. No. 4:20-CR-00283-GKF-1)
  AARON LANCE DODD,                                           (N.D. Okla.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before BACHARACH, BALDOCK, and McHUGH, Circuit Judges.
                  _________________________________

       Following McGirt v. Oklahoma, 140 S. Ct. 2452 (2020), Aaron Lance Dodd

 successfully moved to dismiss a state domestic violence case and then pleaded guilty

 in federal court to assault of an intimate partner and dating partner by strangling and

 attempting to strangle in Indian country, in violation of 18 U.S.C. §§ 1151, 1153,

 113(a)(8). A Presentence Investigation Report (“PSR”) advanced a Sentencing

 Guidelines range of 30 to 37 months. Mr. Dodd sought a variant sentence of



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Federal Rule of Appellate Procedure 32.1 and Tenth Circuit Rule 32.1.
Appellate Case: 21-5077    Document: 010110689944       Date Filed: 05/27/2022       Page: 2



 probation, similar to the deferred sentence he was serving in his state case. The

 district court, finding a pattern of domestic violence and that Mr. Dodd was

 manipulating the victim, imposed a sentence of 30 months’ imprisonment. On appeal,

 Mr. Dodd challenges the substantive reasonableness of his sentence. Concluding

 Mr. Dodd has not overcome the presumption of reasonableness attributable to a

 within-Guidelines sentence based on the factual findings made by the district court,

 we affirm.

                                I.     BACKGROUND

       In January 2020, a verbal altercation escalated into a physical attack, with

 Mr. Dodd lunging at, pushing, slapping, and attempting to strangle his intimate or

 dating partner, S.S. During the attack, Mr. Dodd threatened to kill S.S. and burn

 down her house. This incident was not the first time Mr. Dodd attacked S.S., as he

 was arrested in 2012 for domestic assault and battery with a dangerous weapon.

 When reporting these incidents to police, the Government contends S.S. also

 described other incidents of domestic violence by Mr. Dodd, including Mr. Dodd

 “strangl[ing] her to the point of unconsciousness on two prior occasions.” Supp. ROA

 at 29; see also id. at 39 (Mr. Dodd conceding he had “no reason to dispute the

 representations made by the [G]overnment [regarding S.S.’s statements to

 authorities]”). Furthermore, although the 2020 incident resulted in the issuance of a

 protective order, Mr. Dodd violated the protective order and threatened to commit a

 murder-suicide.



                                            2
Appellate Case: 21-5077    Document: 010110689944       Date Filed: 05/27/2022     Page: 3



       The 2020 incident initially resulted in Mr. Dodd receiving a deferred sentence

 in an Oklahoma court on charges of domestic assault and battery by strangulation and

 threatening an act of violence. Following McGirt, Mr. Dodd obtained dismissal of the

 state case. A federal warrant then issued for Mr. Dodd’s arrest relative to one count

 of assault of an intimate partner and dating partner by strangling and attempting to

 strangle in Indian country, in violation of 18 U.S.C. §§ 1151, 1153, 113(a)(8).

 Mr. Dodd pleaded guilty to the federal charge.

       The PSR proposed a base offense level of fourteen, followed by a total of eight

 levels of enhancements and adjustments due to S.S. sustaining bodily injury,

 Mr. Dodd attempting to strangle S.S., and Mr. Dodd physically restraining S.S.

 Reducing the offense level by three levels for acceptance of responsibility, the PSR

 advanced a total offense level of nineteen. Combined with a criminal history category

 of I, the PSR calculated a Guidelines range of 30 to 37 months’ imprisonment. In the

 absence of any objections to the PSR that impacted the calculations of the Guidelines

 range, the district court adopted the 30- to 37-month range.

       Mr. Dodd argued for a downward variant sentence of probation. In support of

 this position, Mr. Dodd contended he had a difficult upbringing, his offense was the

 product of alcohol abuse, he received a deferred sentence in state court, S.S. sought

 only a sentence of probation, and a prison term would impose consequences on his

 disabled brother and his extended family. S.S. spoke to the court at some length,

 asking for a probation sentence and indicating mental health treatment was helping

 Mr. Dodd while he was on his deferred state sentence. S.S. also attested several times

                                            3
Appellate Case: 21-5077     Document: 010110689944         Date Filed: 05/27/2022     Page: 4



 to the material items Mr. Dodd provided her, including a house, a truck, a yard, and

 two sheds. The Government, for its part, sought a 37-month sentence, focusing on the

 prior domestic violence incidents and the serious nature of Mr. Dodd’s conduct, both

 in the present offense and during the 2012 domestic violence incident. The

 Government also contended that Mr. Dodd violated the protective order, including by

 attempting to control S.S. and manipulate her into not cooperating with prosecutors.

 Mr. Dodd disputed that he engaged in a series of domestic violence incidents,

 contending there were only two charged incidents of domestic violence.

        The district court noted that S.S. focused on the material items Mr. Dodd

 provided her and found that there was “every indication here of manipulation by

 [Mr. Dodd] of [S.S.] . . . . classic manipulation.” Id. at 38; see id. at 43 (“There is

 ample evidence here that [Mr. Dodd] is manipulating the victim.”). The district court

 also reflected that Mr. Dodd “could kill [S.S.] too. And he came darn close to it [in

 January 2020].” Id. at 38–39. Finally, the district court recited the PSR’s finding that

 Mr. Dodd violated the protective order as recently as May 2021 and “threatened to

 commit a murder-suicide” and “threatened the victim to not proceed with

 prosecution.” Id. at 42–43. Based on these findings, the district court denied

 Mr. Dodd’s motion for a downward variance. The district court then sentenced

 Mr. Dodd to a term of 30 months’ imprisonment.

                                   II.    DISCUSSION

        On appeal, Mr. Dodd raises a single challenge—the district court imposed a

 substantively unreasonable sentence. In support of this challenge, Mr. Dodd contends

                                              4
Appellate Case: 21-5077       Document: 010110689944      Date Filed: 05/27/2022     Page: 5



 (1) his offense was an aberration fueled by alcohol abuse, (2) his upbringing and

 alcohol and mental health issues mitigate his culpability, (3) a prison term will

 significantly burden his family, and (4) the federal sentence is grossly disproportional

 compared to the deferred sentence he was completing under the state charge for the

 same offense conduct. But Mr. Dodd does not contend the district court clearly erred

 in making any of its factual findings regarding his prior domestic violence conduct,

 his manipulation of S.S., or his violation of the protection order. Cf. United States v.

 Lawless, 979 F.3d 849, 853 (10th Cir. 2020) (noting within procedural

 reasonableness review court applies clear error standard to district court’s factual

 findings). We state the applicable standard of review before analyzing Mr. Dodd’s

 challenge to his sentence.

                                 A.   Standard of Review

       “We review a district court’s sentencing decision for substantive

 reasonableness under an abuse-of-discretion standard, looking at the totality of the

 circumstances.” United States v. Cookson, 922 F.3d 1079, 1090 (10th Cir. 2019)

 (internal quotation marks omitted). “A district court abuses its discretion when it

 renders a judgment that is arbitrary, capricious, whimsical, or manifestly

 unreasonable.” Id. (quotation marks omitted).

       In conducting our abuse of discretion review, “we do not reweigh the

 sentencing factors; rather, we ask whether the sentence fell within the range of

 rationally available choices that the facts and law at issue can fairly support.” United

 States v. Miller, 978 F.3d 746, 754 (10th Cir. 2020). This is because “the sentencing

                                             5
Appellate Case: 21-5077     Document: 010110689944         Date Filed: 05/27/2022    Page: 6



 judge is in a superior position to find facts and judge their import under [18 U.S.C.]

 § 3553(a) in the individual case.” Id. (quoting Gall v. United States, 552 U.S. 38, 51

 (2007)) (brackets omitted). Thus, “[t]hat we might reasonably have concluded a

 different sentence was appropriate is insufficient to justify reversal of the district

 court.” Cookson, 922 F.3d at 1090 (quotation marks omitted). Finally, where, as in

 this case, the district court imposed a within-Guidelines sentence, “we presume [the]

 sentence is reasonable” and the defendant “bears the burden of rebutting the

 presumption.” United States v. Henson, 9 F. 4th 1258, 1288 (10th Cir. 2021)

 (quotation marks omitted).

                                      B.     Analysis

        Relative to Mr. Dodd’s first two arguments, the district court was presented

 with competing concerns under the 18 U.S.C. §3553(a) factors. On the one hand,

 Mr. Dodd experienced a difficult childhood with little parental guidance and there

 was record evidence demonstrating that alcohol use, albeit voluntary alcohol use,

 influenced Mr. Dodd’s conduct on the day of the offense. On the other hand, this was

 not the first time Mr. Dodd attacked S.S., the attack involved a significant degree of

 force and violence, and Mr. Dodd’s conduct when violating the protective order

 threatened additional and even more severe violence against S.S. Furthermore, with

 the benefit of hearing S.S.’s statement in person, the district court astutely observed

 that one of the focuses of S.S.’s statement was about relying on Mr. Dodd for

 material support. And the district court found that Mr. Dodd had manipulated S.S., a

 finding that neither Mr. Dodd contends on appeal was clearly erroneous nor that

                                             6
Appellate Case: 21-5077    Document: 010110689944        Date Filed: 05/27/2022     Page: 7



 appears erroneous on the face of the record. As a result, while the “history and

 characteristics” of Mr. Dodd—i.e., his upbringing and the alcoholism issue from

 which he suffers—might have counseled in favor of a below-Guidelines sentence,

 18 U.S.C. § 3553(a)(1), the “nature and circumstances of the offense,” “the

 seriousness of the offense,” and the need to deter Mr. Dodd and protect the public all

 served as aggravating factors supporting at least a Guidelines sentence, 18 U.S.C.

 § 3553(a)(1), (a)(2)(A)-(C). With these countervailing factors, we cannot say the

 district court reached an arbitrary sentence outside the range of rationally available

 choices.

       Turning to Mr. Dodd’s third argument, while a district court may consider a

 defendant’s family circumstances, family circumstances are a disfavored basis for

 granting a departure or selecting a downward-variant sentence. See United States v.

 Munoz-Nava, 524 F.3d 1137, 1148 (10th Cir. 2008) (observing that “family

 circumstances were likewise disfavored in the § 3553(a) analysis”); see also United

 States Sentencing Guidelines Manual, § 5H1.6 (policy statement) (2018). And

 Mr. Dodd providing care for his brother and hoping to maintain a relationship with

 his nieces and nephew do not present particularly extraordinary circumstances as to

 demonstrate an abuse of discretion by the district court, even when his family

 circumstances are considered alongside the other mitigating factors offered by

 Mr. Dodd.

       Finally, Mr. Dodd, relying on 18 U.S.C. § 3553(a)(6), argues his 30-month

 sentence is disproportionate to the deferred sentence he was under before dismissal of

                                            7
Appellate Case: 21-5077    Document: 010110689944         Date Filed: 05/27/2022       Page: 8



 the state case. This argument fails for three reasons. First, § 3553(a)(6) requires

 district courts to consider nationwide disparities in sentences among federal

 defendants with similar records and Guidelines ranges. United States v. Martinez,

 610 F.3d 1216, 1228 (10th Cir. 2010) ; see also United States v. Ivory, 532 F.3d

 1095, 1107 (10th Cir. 2008) (Section “3553(a)(6) . . . looks to uniformity on a

 national scale.”). The provision does not require a district court to consider

 disparities in sentences between state and federal court.1 Second, § 3553(a)(6) guards

 against “unwarranted sentencing disparities,” not just any sentencing disparity.

 18 U.S.C. § 3553(a)(6) (emphasis added). But the fact that Mr. Dodd was on a

 deferred sentence in state court tells us only that there was a disparity between the

 two sentences; it does not tell us that the disparity was unwarranted or that the

 federal sentence, as opposed to the state sentence, is unreasonable.2 Furthermore, as

 pointed out by the Government at sentencing, the state case, by virtue of the deferred

 sentence, had not been adjudicated to a conviction. And where the state prosecutor

 was faced with an uncooperative witness in a domestic violence case, it is not

 entirely surprising that the prosecutor opted to offer a deferred sentence to at least



       1
          Although § 3553(a)(6) did not require the district court to consider
 Mr. Dodd’s state sentence, the record reflects the district court did question the
 Government about the lenient sentence Mr. Dodd received in state court relative to
 the 30- to 37-month range recommended by the Guidelines.
       2
        In this respect, where state systems may be more lenient at times, not every
 defendant who seeks dismissal of a state charge or conviction following McGirt v.
 Oklahoma, 140 S. Ct. 2452 (2020), will find his cause advanced and his position
 improved.
                                             8
Appellate Case: 21-5077   Document: 010110689944       Date Filed: 05/27/2022   Page: 9



 assure Mr. Dodd would be monitored through probation. Meanwhile, in the federal

 case, Mr. Dodd’s guilt was already resolved by way of his guilty plea. Third, given

 the primary focus of § 3553(a)(6) and the differences between the state charge and

 the federal conviction, even when the deferred sentence is considered in combination

 with Mr. Dodd’s other arguments, we cannot say the district court abused its

 discretion by selecting a 30-month, within-Guidelines sentence. Put another way,

 considering all of Mr. Dodd’s arguments in combination and weighing them against

 the aggravating factors, Mr. Dodd has not sustained his burden on appeal of

 overcoming the presumption of reasonableness attributable to a within-Guidelines

 sentence.

                                III.   CONCLUSION

       We AFFIRM the 30-month sentence imposed by the district court.


                                           Entered for the Court


                                           Carolyn B. McHugh
                                           Circuit Judge




                                           9